ORDER

PER CURIAM.
Metropolitan Credit Consultants, Inc., and James L. and Sandra Miller (collectively “the Millers”) appeal the judgment of the Circuit Court of St. Louis County denying their motion to set aside a $274,519.63 judgment in favor of New Freedom Mortgage Corporation (“New Freedom”).
After reviewing the briefs of the parties and the record on appeal, we find that the trial court did not abuse its discretion in denying the Millers’ motion to set aside the judgment. Tinsley v. B & B Engines, Inc., 27 S.W.3d 859, 861 (Mo.App. E.D. 2000); Preferred Laser Services, Inc. v. Abate, 117 S.W.3d 678, 680 (Mo.App. E.D. 2003). An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision.
We affirm the award pursuant to Rule 84.16(b).